Gkimke, J-,
delivered the opinion of the court, all the judges present. 1. That assumpsit, or debt, at the election of the plaintiff, may be brought on a judgment rendered in another of the United States. Seethe case of Hammon and Hathaway v. Smith, 1 vol. Brevard’s Reports, p. 110. 2. That the accumulated sum recovered and ascertained by the judgment, in Virginia, including the costs, is entitled to carry interest; the whole being due by judgment. 3. That no interest can be allowed on the'costs, which are payable in tobacco, there being no standard by which interest can be calculated, but the value, of the tobacco ought to be allowed as part of the.()udgmeiit. 4. That five per cent, being the rate of interest in Virginia, ought to be allowed, and not the rate of interest in this State.
Nonsuit set aside, and new trial granted.